DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5, 6 and 13, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
______________________________________________________________________
Claims 1-6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over BURR et al. (US 2003/0094173) in view of HOEKMAN et al. (US 2011/0048414)
With respect to claim 1, BURR et al. discloses an aerosolization device (Title) comprising a body, 110, implicitly extending along a longitudinal axis from a mouthpiece end to a distal end (Figure 1)
[AltContent: textbox (Distal end)][AltContent: arrow][AltContent: textbox (Mouthpiece end)][AltContent: arrow][AltContent: textbox (Longitudinal axis)][AltContent: connector]
    PNG
    media_image1.png
    240
    452
    media_image1.png
    Greyscale


The device further comprises a capsule cavity, 115, defined within the body (Figures 1 and 3; Paragraph [0023] and [0025]) a mouthpiece air channel extend from the capsule cavity to the mouthpiece end (Paragraphs [0023] and [0026]) and an endcap, 105, inserted into the distal end and extending to the capsule cavity (Figures 1 and 3; (Paragraphs [0023]-[0025]). The end 
[AltContent: textbox (End cap inner end)][AltContent: arrow][AltContent: textbox (End cap distal end face)][AltContent: arrow]
    PNG
    media_image1.png
    240
    452
    media_image1.png
    Greyscale
 

BURR et al. does not explicitly disclose that the air channel extends from the end face to the inner end and is non-parallel with the longitudinal axis. 
HOEKMAN et al. discloses a circumferential aerosol device (Title; Abstract) that minimizes pressure and discomfort experienced by the user (Abstract). The air channels are helical shape and about a longitudinal axis of the nozzle (Paragraphs [0054]-[0057]; Figures 8A-8E). The channels extend from one end of the cylindrical housing to the other (Figure 8A) so as to generate and axial and circumferential velocity in the aerosol (Paragraph [0058]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the helically grooved airflow channel plug in the housing, 105, of BURR et al. as taught by HOEKMAN et al. so as to impart an axial and circumferential velocity to the airflow and minimize pressure and discomfort experienced by the user. 
While the helical shaped airflow channels an plug are designed to impart a rotational flow of air in the mouthpiece of HOEKMAN et al., BURR et al. discloses that 
The helical air channels of HOEKMAN et al. are implicitly non-parallel to the longitudinal axis as they rotate around said axis. 
With respect to claims 2 and 3, the air channels extend a distance along an arc that is coaxial with the longitudinal axis (Figures 8A and 8C; Paragraph [0054]) and rotates around the circumference as a function of location along a length of the end cap. 
With respect to claim 4, HOEKMAN et al. shows that the air channel rotates around the circumference, without rotating around the entire circumference (Figure 8A).  HOEKMAN et al. further discloses that the plug is for imparting a circumferential axial velocity to the air (Paragraph [0059]). While HOEKMAN et al. does not explicitly disclose that the air channels rotate about 25 to 50% of the circumference, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to rotate the air channels between 25 and 50% of the circumference so as to vary the axial and circumferential velocity of the air flow to impart the desired comfort level to the user. 
The courts have generally held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are merely close. See, Titanium Metals Corp. of America v. Banner
In the instant case, since the amount the air channels rotate about the circumference imparts the velocity in that direction, having the channels rotate about 25 to 50% about the circumference would change the circumferential velocity, as noted above. 
With respect to claim 5, HOEKMAN et al. shows that the plurality of air channels oppose each other (Figure 8A) and are symmetrically radially disposed (Paragraph [0054]). 
With respect to claim 6, HOEKMAN et al. discloses that the plurality of air channels are helical (Paragraph [0056]) and are symmetrically radially disposed (Paragraph [0054]) and extend a distance along an arc that are co-axial with the longitudinal axis (Paragraph [0054]) and oppose each other (Figure 8A). 
With respect to claim 14, BURR et al. discloses a capsule, 160,  in the cavity of the device (Paragraph [0025]; Figure 3). 


____________________________________________________________________________
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over BURR et al. (US 2003/0094173) in view of HOEKMAN et al. (US 2011/0048414) as applied to claims 1-6 and 14  above, and further in view of TAKEUCHI et al. (US 2011/0297166).
With respect to claim 11, modified BURR et al. does not explicitly disclose a filter element disposed within the body and separating the capsule cavity from the mouthpiece end and in air flow communication with the capsule cavity and mouthpiece air channel. 
TAKEUCHI et al. discloses a filter, 12, disposed within the body and separating the cartridge and mouthpiece (Figure 1; Paragraph [0036]) to provide a suitable ventilation resistance suitable for the user (Paragraph [0048]). It would have been obvious to one having 


_____________________________________________________________________________
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over BURR et al. (US 2003/0094173) in view of HOEKMAN et al. (US 2011/0048414) as applied to claims 1-6 and 14  above, and further in view of TAKEUCHI et al. (US 2011/0297166) as applied to claim 11 above, and further in view of SEBASTIAN et al. (US 2012/0000480).
With respect to claim 12, modified BURR et al. does not explicitly disclose that the filter comprises fibers derived from polylactic acid. SEBASTIAN et al. discloses that the filter material may include fibers  that include polyhydroxyalkanoate and polylactic acid  and is biodegradable (Paragraph [0020]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the filter of modified BURR et al. as fibers having polylactic acid, as taught by SEBASTIAN et al., so that the filter can be biodegradable. 

_____________________________________________________________________________
Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over BURR et al. (US 2003/0094173) in view of HOEKMAN et al. (US 2011/0048414) as applied to claims 1-6 and 14 above, and further in view of ROSE et al. (US 5,441,060).
With respect to claims 13 and 15, modified BURR et al. does not explicitly disclose that the outer diameter is substantially constant and between 7 and 10 mm. ROSE et al. discloses that the device is 8 mm (e.g., a single diameter) in diameter and 60 mm long. The inhalant is nicotine powder (Column 9, lines 20-55). It would have been obvious to one having ordinary skill in the art, to provide nicotine power in the capsule and the outer housing of modified BURR et al. with a diameter of 8 mm as taught by ROSE et al. so that the device can be used as a smoking cessation device. 


Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not explicitly disclose further modifications to the plug of modified BURR et al. to include the claimed piercing channel and a resalable element, per se.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX B EFTA/Primary Examiner, Art Unit 1745